LACOMBE, Circuit Judge.
As to so much of the case as is not disputed upon affidavits, it appears that the liqueur sold by defendant is manufactured by the “A. de Claremont Company” and is sold by defendant with the label stating origin, which this court ordered to be affixed to the bottles sold by the Claremont Company as a condition for denying preliminary injunction in the suit against it. To refuse to allow a resale of the articles once sold in conformity with such order, the *797label being unchanged, would practically amount to a modification of the former order by restricting the sale of Claremont goods.
For this reason, only, application for preliminary injunction is denied.